Opinion op the Court by
Chief Justice Sampson—
Affirming.
Appellant Smith complains of a judgment of conviction entered against him on the charge of selling intoxicating liquors to another, and which fixed his punishment at a fine of $300.00 and a jail sentence of thirty days at hard labor, and he appeals to this court asking a reversal.
The prosecution originated in the police court in the city of Maysville. From a judgment of conviction in that court Smith appealed to the Mason circuit court, where he was again tried with the results above stated. Appellant says that the warrant upon which he was tried and convicted was defective and.that the demurrer which he filed to it should have been sustained by the trial court but instead was overruled. The warrant is in the usual form and substance generally issued 'by magistrates in such cases. In fact it follows in substance the form laid down in the Criminal Code, page 994. It was sufficient to inform appellant of the nature and character of the charge against him. A warrant is not tested by the same strict rules of pleading by which an indictment is measured. If defective it may be amended in the court to which the case is appealed. Pulliam v. Commonwealth, 197 Ky. 410; Johnson v. Commonwealth, 197 Ky. 291.
The evidence shows that on October 20, 1922, appellant Smith was met by the witness Wells who asked him if he could get some whiskey; that the two went into a house on Front street in Maysville, and appellant handed to the witness a half-pint of moonshine whiskey for which the witness paid him $1.50. As the witness came out of the nouse a policeman named Stewart who was watching the men, came up to the witness and asked for the bottle of whiskey which the witness took from his pocket and gave to the policeman; the policeman then arrested appellant for the sale. Wells testified to these facts as did also the policeman. The appellant did not testify nor offer any evidence. Upon the evidence of the Commonwealth the *720jury found, appellant guilty, and we are unable to see upon wbat grounds appellant can reasonably insist that tbe evidence was not sufficient to carry tbe case to the jury and to support the verdict.
Judgment affirmed.